                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

CASEY MICHAEL HOYLE,

                                                                  Civ. No. 2:16-cv-1800-MK
              Plaintiff,                                          ORDER

       v.

DR. SHELTON; RN ROBERTS; RN
MANEY; DR. KELLY; DR. BEAMER;
NP FISHER; NP LOZIER; MS WETTLAUFER;
DR. SNIDER; RN GILLESPIE; MS. SHAW,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

112), and the matter is now before me. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Plaintiff filed objections to the Findings and Recommendation. Accordingly, I have reviewed the

file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v. Commodore


1 –ORDER
Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude the report is

correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 112) is adopted in

full. Defendants’ motion for summary judgment (ECF No. 61) is GRANTED.

IT IS SO ORDERED.

       DATED this 14th day of November, 2019.



                                             _______/s/ Michael J. McShane________
                                                     Michael McShane
                                                 United States District Judge




2 –ORDER
